PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Amended Answer.
*140Claimant seeks $2,242.00 for eight cartons of Mactac Break Away, Fluorescent Red Paper. Claimant delivered the paper to respondent pursuant to a “Request for Quotation” issued by respondent. Claimant assumed the “Request for Quotation” was an order and respondent accepted and used the paper. Claimant was not the low bidder for the paper; the amount of $2,242.00 represents the amount of the low bid. Respondent, in its Amended Answer, admits the validity of the claim and joins with claimant in requesting that the claim be paid.
The Court has considered this claim in accordance with the provisions of W. Va. Code §14-2-19, which pertains to claims under existing appropriations during the current fiscal year 1983-84. The Court hereby directs the respondent to pay the claim in accordance with W. Va. Code §14-2-19.
Award of $2,242.00.